

	

		II

		Calendar No. 401

		109th CONGRESS

		2d Session

		S. 1970

		[Report No. 109–239]

		IN THE SENATE OF THE UNITED STATES

		

			November 7, 2005

			Mr. Coburn (for himself,

			 Mr. Frist, and Mr. Alexander) introduced the following bill; which

			 was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		

			April 20, 2006

			Reported, under authority of the order of the Senate of

			 April 7, 2006, by Mr. Domenici, with an

			 amendment

			Strike out all after the enacting clause and insert

			 the part printed in italic

		

		A BILL

		To amend the National Trails System Act to update the

		  feasibility and suitability study originally prepared for the Trail of Tears

		  National Historic Trail and provide for the inclusion of new trail segments,

		  land components, and campgrounds associated with that trail, and for other

		  purposes.

	

	

		1.Revision of feasibility and

			 suitability study of Trail of Tears National Historic TrailSection 5(a)(16) of the National Trails

			 System Act (16 U.S.C. 1244(a)(16)) is amended—

			(1)in subparagraph

			 (B), by striking subsections and inserting

			 sections; and

			(2)by adding at the

			 end the following new subparagraph:

				

					(C)Not later than one

				complete fiscal year after the date of the enactment of this subparagraph, the

				Secretary of the Interior shall submit to Congress a study regarding the

				feasibility and suitability of designating, as additional components of the

				Trail of Tears National Historic Trail, the Benge and Bell routes, the land

				components of the designated water routes in Tennessee, Alabama, Arkansas, and

				Oklahoma, the routes from the collection forts in Alabama, Georgia, North

				Carolina, and Tennessee to the emigration depots, and related campgrounds

				located along such routes and in such land components, by which the Cherokee

				Nation was removed to Oklahoma. Upon completion of the study, if the Secretary

				determines that such routes, land components, and campgrounds are a feasible

				and suitable addition to the Trail of Tears National Historic Trail, the

				Secretary shall designate such routes, land components, and campgrounds as

				components of the Trail of Tears National Historic Trail. The Secretary shall

				publish notice of the designation in the Federal Register.

					(D)No additional

				funds are authorized to be appropriated to carry out subparagraph (C). The

				Secretary may accept donations for the Trail from private, nonprofit, or tribal

				organizations.

					.

			

	

		1.Revision of feasibility and

			 suitability study of Trail of Tears National Historic TrailSection 5(a)(16) of the National Trails

			 System Act (16 U.S.C. 1244(a)(16)) is amended—

			(1)in subparagraph (B), by

			 striking subsections and inserting sections;

			 and

			(2)by adding at the end the

			 following:

				

					(C)Study of additional

				componentsNot later than 3 complete fiscal years after the date

				of enactment of this subparagraph, the Secretary of the Interior shall submit

				to Congress a study regarding the feasibility and suitability of designating,

				as additional components of the Trail of Tears National Historic Trail, the

				following routes and land components by which the Cherokee Nation was removed

				to Oklahoma:

						(i)The Benge and Bell

				routes.

						(ii)The land components of

				the designated water routes in Alabama, Arkansas, Oklahoma, and

				Tennessee.

						(iii)The routes from the

				collection forts in Alabama, Georgia, North Carolina, and Tennessee to the

				emigration depots.

						(iv)Related campgrounds

				located along those routes and in those land

				components.

						.

			

	

		April 20, 2006

		Reported with an amendment

	

